             Case 21-32156 Document 12 Filed in TXSB on 06/29/21 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                 §
    In re:                                                       §       Chapter 11
                                                                 §
    AGILON ENERGY HOLDINGS II, LLC, et al.,1                     §       Case No. 21-32156 (MI)
                                                                 §
                           Debtors.                              §       (Jointly Administered)
                                                                 §

                       NOTICE OF APPEARANCE AND REQUEST FOR
                    SERVICE OF PAPERS AND RESERVATION OF RIGHTS

             PLEASE TAKE NOTICE that the undersigned appear for The Prudential Insurance

Company of America, Prudential Legacy Insurance Company of New Jersey, and Prudential

Retirement Insurance and Annuity Company (collectively, the “Senior Secured Noteholders”), and

pursuant to rules 2002 and 3017(a) of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. §

1109(b) request that all notices given or required in the above-captioned cases, and all documents,

and all other papers served in these cases, be given to and served upon:




1
  The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Agilon Energy Holdings II, LLC (3389); Victoria Port Power LLC
(4894); and Victoria City Power LLC (4169). The Debtors’ mailing address is: 5850 San Felipe, Ste. 601, Houston,
Texas 77057.


4815-3863-6528
           Case 21-32156 Document 12 Filed in TXSB on 06/29/21 Page 2 of 3




 Paul D. Moak                                     Julia Frost-Davies
 Matthew W. Bourda                                Morgan, Lewis & Bockius LLP
 Gray Reed & McGraw LLP                           One Federal Street
 1300 Post Oak Blvd, Suite 2000                   Boston, Massachusetts 02110
 Houston, Texas 77056                             Telephone: (617) 341-7700
 Telephone: (713) 986-7000                        Facsimile: (617) 341-7701
 Facsimile: (713) 986-7100                        Email:      julia.frost-davies@morganlewis.com
 Email:      pmoak@grayreed.com
             mbourda@grayreed.com                 - and -

 - and -                                          David Lawton
                                                  Morgan, Lewis & Bockius LLP
 Amber M. Carson                                  One State Street
 Gray Reed & McGraw LLP                           Hartford, Connecticut 06103
 1601 Elm Street, Suite 4600                      Telephone: (860) 240-2700
 Dallas, Texas 75201                              Facsimile: (860) 240-2701
 Telephone: (214) 954-4135                        Email:     david.lawton@morganlewis.com
 Facsimile: (214) 953-1332
 Email:      acarson@grayreed.com                 - and -

                                                  David Riley
                                                  Morgan, Lewis & Bockius LLP
                                                  2049 Century Park East, Suite 700
                                                  Los Angeles, California 90067
                                                  Telephone: (310) 907-1000
                                                  Facsimile: (310) 907-1001
                                                  Email:     david.riley@morganlewis.com

         PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. § 1109(b), the

foregoing request includes not only the notices and papers referred to in the rules specified above

but also includes, without limitation, orders and notices of any application, motion, petition,

pleading, request, complaint, or demand, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, electronically or otherwise, which

affects the above-captioned debtors or the property of the above-captioned debtors.

         PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim, or suit shall waive any right to (1) have final orders in non-core matters entered

only after de novo review by a District judge, (2) trial by jury in any proceeding so triable in these


                                                  2
4815-3863-6528
           Case 21-32156 Document 12 Filed in TXSB on 06/29/21 Page 3 of 3




cases or any case, controversy, or proceeding related to these cases, (3) have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (4) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the Senior Secured

Noteholders are or may be entitled under agreements, in law or in equity, all of which rights,

claims, actions, defenses, setoffs and recoupments are expressly reserved.

Dated: June 29, 2021
       Houston, TX

 /s/ Paul D. Moak
GRAY REED & McGRAW LLP                          MORGAN, LEWIS & BOCKIUS LLP
Paul D. Moak (TX Bar No. 00794316)              Julia Frost-Davies (pro hac vice pending)
Matthew W. Bourda (TX Bar No. 24091948)         One Federal Street
1300 Post Oak Boulevard, Suite 2000             Boston, MA 02110
Houston, Texas 77056                            Telephone: (617) 341-7700
Telephone: (713) 986-7127                       Facsimile: (617) 341-7701
Facsimile: (713) 986-5966                       Email:       julia.frost-davies@morganlewis.com
Email:       pmoak@grayreed.com
             mbourda@grayreed.com               -and-

 - and -                                        David Lawton (pro hac vice pending)
                                                One State Street
Amber M. Carson (TX Bar No. 24075610)           Hartford, CT 06103
1601 Elm Street, Suite 4600                     Telephone: (860) 240-2700
Dallas, Texas 75201                             Facsimile: (860) 240-2701
Telephone: (214) 954-4135                       Email:       david.lawton@morganlewis.com
Facsimile: (214) 953-1332
Email:       acarson@grayreed.com               -and-

 Co-Counsel to the Senior Secured               David Riley (pro hac vice pending)
 Noteholders                                    2049 Century Park East, Suite 700
                                                Los Angeles, CA 90067
                                                Telephone: (310) 907-1000
                                                Facsimile: (310) 907-1001
                                                Email:      david.riley@morganlewis.com

                                                    Co-Counsel to the Senior Secured
                                                    Noteholders




                                                3
4815-3863-6528
